Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 17, 2022 has been entered.
 
This action is in response to the RCE filed on 1/17/2022.
Claims 1-22 are cancelled.
Claims 23-64 are allowed.
	
2.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No.  is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

4.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

5.	Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

	Allowable Subject Matter
6.	Claims 23-64 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination does not disclose the limitation:

Claims 24-36, 38-50, 52-64 depend on claims 23, 37, 51 and are allowable based on the same rationale applied against claims 23, 37, 51.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992


Conferees:

/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992